142 F.3d 443
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Diane FAZIO, Plaintiff-Appellant,v.TIME INC., a corporation, Defendant-Appellee.
No. 97-55850.D.C. No. CV-97-00541-TJH.
United States Court of Appeals,Ninth Circuit.
.Submitted April 20, 1998.**Decided April 24, 1998.

Appeal from the United States District Court for the Central District of California, Terry J. Hatter, Jr., Chief Judge, Presiding.
Before BRUNETTI, RYMER, and T.G. NELSON, Circuit Judges.


1
MEMORANDUM*


2
Diane Fazio appeals the district court's dismissal for failure to state a claim of her action against Time, Inc., alleging breach of contract, fraud, and violation of the California Unfair Business Practices Act ("UBPA"), Cal.Bus. & Prof.Code §§ 17200, 17203, 17500, and 17535, regarding a sweepstakes announcement that Fazio interpreted as a promise to pay her $1,666,675.00.  We have jurisdiction pursuant to 28 U.S.C. § 1291.  We review de novo the district court's dismissal pursuant to Fed.R.Civ.P. 12(b)(6), see Cohen v. Stratosphere Corp., 115 F.3d 695, 700 (9th Cir.1997), and we affirm because there is "no set of facts ... that would entitle [Fazio] to relief," Parks Sch. of Bus., Inc. v. Symington, 51 F.3d 1480, 1484 (9th Cir.1995).1


3
Appellee's motion, filed February 13, 1998, is granted.  The Clerk shall strike Fazio's "Citation to Supplemental Authority."   See Fed.R.App.P. 28(j);  Trans-Sterling.  Inc. v. Bible, 604 F.2d 525, 528 (9th Cir.1986) (denying, as inappropriate, motion to enlarge the record on appeal with newspaper article).


4
AFFIRMED.



**
 Because we unanimously find this case suitable for decision without oral argument, we deny Fazio's request for oral argument.  See Fed.R.App.P. 34(a);  9th Cir.R. 34-4


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3


1
 The district court did not err by declining to hear oral argument.  See Lake at Las Vegas Investors Group, Inc. v. Pacific Malibu Dev.  Corp., 933 F.2d 724, 728 (9th Cir.1991)